Exhibit 99.1 Form 52-109F2 Certification of interim filings - full certificate I, Dan McCoy, Chief Executive Officer of Keegan Resources Inc., certify the following: 1. Review: I have reviewed the interim financial statements and interim MD&A (together, the “interim filings”) ofKeegan Resources Inc. (the “issuer”) for the interim period ended September 30, 2009. 2. No misrepresentations: Based on my knowledge, having exercised reasonable diligence, the interim filings do not contain any untrue statement of a material fact or omit to state a material fact required to be stated or that is necessary to make a statement not misleading in light of the circumstances under which it was made, with respect to the period covered by the interim filings. 3.
